Citation Nr: 0816073	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  98-02 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disability.

3.  Entitlement to an increased rating for major depressive 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from August 1951 to August 
1954, and from September 1958 to December 1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
by rating decisions dated in September 1993 and April 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously before the Board in June 2006, at 
which time it was remanded for additional development of the 
record and to ensure due process.  The case is again before 
the Board for appellate consideration.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for neck and back disabilities are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Prior to July 12, 2002, the veteran's psychiatric 
disability was manifested by no more than definite 
impairment, with no more than mild memory impairment, and no 
evidence of panic attacks or impaired judgment.

2.  From July 12, 2002, the veteran's psychiatric disability 
is manifested by suicidal ideation, neglect of personal 
hygiene and irrelevant speech.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
major depressive disorder, prior to July 12, 2002, have not 
been met.  38 U.S.C.A 1155 (West 2002); 38 C.F.R. §§ 4.130, 
4.132, Diagnostic Code 9405 (as in effect prior to November 
7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).

2.  The criteria for a 70 percent rating for major depressive 
disorder have been met, effective July 12, 2002.  38 U.S.C.A 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in June 2002, November 2003 and July 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, including evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disabilities.  The letters also 
advised the veteran as to what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence in his possession 
that pertains to the claim.  

The July 2006 letter also informed the veteran of the 
necessity of providing or asking VA to obtain medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, and the effect that worsening has on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  These 
letters also notified the veteran of the evidence needed to 
establish a disability rating and effective date.  The Board 
further points out that the statement of the case issued in 
November 1993 and the supplemental statement of the case 
issued in February 2004, included the diagnostic criteria for 
an increased rating for his service-connected psychiatric 
disability.  The case was last readjudicated in August 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include VA medical 
records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and substantially complied with.  The veteran was notified 
and aware of the evidence needed to substantiate this claim, 
including the criteria necessary for higher ratings, as well 
as the avenues through which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  The veteran has been an active 
participant in the claims process by submitting statements 
concerning the impact of his service-connected disability on 
his functioning.  Thus, the veteran had actual knowledge of 
what was needed to substantiate his claim and the types of 
evidence needed.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

During the pendency of this appeal, the diagnostic criteria 
for rating psychiatric disorders were amended by a regulatory 
change in the law.  If application of the revised regulation 
results in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date 
of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-2000.

Under the General Rating Formula for Psychoneurotic Disorders 
in effect prior to November 1996, a 30 percent evaluation 
requires definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating requires that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The veteran must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (as in effect prior to November 7, 
1996).

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              

        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
38 C.F.R. § 4.130, Diagnostic Code 9405 (2007).

One factor for consideration is Global Assessment of 
Functioning (GAF) scores, which are based on a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score 
of 71 to 80 indicates, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  A score of 51 
to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41 to 50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV).  The Board is cognizant 
that a GAF score is not determinative by itself.

The veteran asserts that a higher rating is warranted for his 
service-connected psychiatric disability.  He filed a claim 
for an increased rating in May 1993.  Based on the evidence 
of record, the Board finds that a 70 percent evaluation is 
warranted, effective July 12, 2002.  

Of record are VA outpatient treatment records and the reports 
of VA psychiatric examinations in July 1993 and March 1997.  
The Board acknowledges that the July 1993 VA examination 
demonstrated disturbed memory and poor concentration.  The VA 
outpatient records dated from 1993 to 2005 disclose 
complaints of depression, poor sleep and, on a few occasions, 
suicidal ideation.  In this regard, the Board notes that the 
veteran reported in October 1998 that he got upset at times.  
It was noted that he was very depressed concerning his 
finances in July 1999.  He expressed suicidal ideation, but 
denied any plan.  His sleep pattern was good with medication.  

The Board concludes that the findings on the VA psychiatric 
examinations in 1993 and 1997 do not support a higher rating.  
The Board points out that the July 1993 examination revealed 
that the veteran was alert and oriented times three, and his 
mood was stable.  There was no suicidal ideation, 
hallucinations or delusions.  His judgment was not impaired.  
The GAF score was 70.  The examiner indicated that the 
veteran's psychiatric disability was productive of moderate 
impairment.  When seen at the VA outpatient treatment clinic 
in November 1996, although the veteran reported that he 
always felt depressed, he stated that the medication was 
helpful and kept him steady.  

Similarly, the March 1997 VA psychiatric examination 
demonstrated that the veteran's affect was only mildly 
restricted, and he was slightly depressed and anxious.  It 
was again noted that he had no suicidal or homicidal 
ideation, and there were no hallucinations or delusions.  
Insight and judgment were present and his memory was intact.  
The GAF score was 60.  

The clinical findings summarized above fail to establish that 
a rating in excess of 30 percent was warranted under either 
rating criteria in effect during the course of this appeal.  
The veteran's psychiatric disability was not productive of 
more than definite impairment prior to November 1996.  There 
was no objective evidence of panic attacks, impaired judgment 
or long and short term memory impairment to warrant a higher 
rating.  The Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the severity of his psychiatric 
disability.

As noted above, the Board concludes that the findings 
recorded on the VA psychiatric examination on July 12, 2002, 
warrant a 70 percent evaluation.  In this regard, the Board 
observes that the veteran reported a chronically depressed 
mood that had worsened significantly since he had prostate 
surgery in 2001.  He related feelings of hopelessness and 
uselessness, and relatively frequent suicidal ideations.  The 
veteran indicated that he often neglected his personal 
hygiene, stating that he rarely showered more than once a 
week, and only shaved when he left his home.  He also 
maintained that he took little pleasure in most activities.  
The examination demonstrated that his speech was occasionally 
irrelevant, though spontaneous and coherent.  His thinking 
was somewhat circumstantial and poorly focused.  His long-
term recall was inconsistent, and his short-term recall and 
concentration were moderately impaired.  The diagnosis was 
major depressive disorder, recurrent.  The GAF score was 50, 
and the examiner stated that this was reflective of serious 
symptoms, including depressed mood daily, persistent suicidal 
ideation, anhedonia, disturbed sleep and appetite and 
impairment of functioning.  

There is no basis, however, for a rating of 100 percent.  In 
this regard, the Board points out the July 2002 examination 
showed no formal thought disorder, or perceptual disturbance.  
In addition, the most recent VA psychiatric examination, 
conducted in June 2007, revealed that the veteran now had 
dementia.  The examiner commented that it had essentially 
precluded normal social or occupational functioning and, 
thus, it was not possible to state, without resorting to mere 
speculation, the current effects of the veteran's service-
connected psychiatric disability on his ability to work or 
form stable relationships.  The veteran was accompanied to 
the examination by a nursing assistant who was briefly 
interviewed regarding his current functioning.  The aide did 
not report any obvious signs of depression or anxiety, and 
there was no indication of panic attacks.  There was no 
evidence of persistent delusions or hallucinations.  The 
examiner noted that the veteran's dementia is not related to 
the previously diagnosed major depressive disorder or to 
service.

The Board concludes, therefore, that the preponderance of the 
evidence supports that claim for a 70 percent rating for the 
veteran's psychiatric disability, from July 12, 2002, but no 
earlier.  




ORDER

A rating in excess of 30 percent for major depressive 
disorder prior to July 12, 2002, is denied.

A rating of 70 percent for major depressive disorder is 
granted, effective July 12, 2002, subject to the governing 
law and regulations pertaining to the payment of monetary 
benefits.  


REMAND

The veteran also asserts that he has submitted new and 
material evidence to reopen his claims for service connection 
for back and neck disabilities.  These claims were remanded 
by the Board in June 2006.  It was noted that the veteran had 
not been provided with adequate VCAA notice.  In addition, 
the VA had not considered the claim under the appropriate 
legal standard in effect for adjudicating claims based on new 
and material evidence.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
essentially stated that VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim 
and of what evidence and information is necessary to 
establish entitlement to the underlying claim of the benefits 
sought by the claimant.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

A review of the claims file reveals that notice complying 
with Kent still has not been furnished to the veteran.  The 
July 2006 letter sent to the veteran failed to inform the 
veteran of the basis of the previous denial and contained the 
current standard regarding new and material evidence, rather 
than the one in effect prior to August 29, 2001.  Corrective 
action must be taken on remand.  The Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC must review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the veteran's 
previously denied claims for service 
connection for back and neck 
disabilities.  The notice should advise 
the veteran of the reason for the prior 
denial (i.e. that his service medical 
records revealed no evidence of 
abnormalities of the back or neck and 
arthritis was not shown for many years 
following discharge from service).  
Additionally, the letter should advise 
the veteran that new and material 
evidence is evidence not previously 
submitted which bears directly and 
substantially upon the specific matter 
under consideration, is not cumulative or 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.



2.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, to include the relevant law and 
regulations concerning new and material 
evidence, and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


